      5:19-cv-00831-MGL        Date Filed 12/02/20     Entry Number 32        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION

APRIL DAWN GOLIGHTLY,                           §
               Plaintiff,                       §
                                                §
vs.                                             §    Civil Action No. 5:19-00831-MGL
                                                §
ANDREW M. SAUL, Commissioner of                 §
the Social Security Administration,             §
                      Defendant.                §
                                                §

 ORDER GRANTING PLAINTIFF’S MOTION FOR ATTORNEY FEES UNDER THE
                  EQUAL ACCESS TO JUSTICE ACT
            AS MODIFIED BY THE PARTIES’ STIPULATION

        This is a Social Security appeal. Pending before the Court is Plaintiff April Dawn

Golightly’s (Golightly) motion under the Equal Access to Justice Act, 28 U.S.C. § 2412(d), for

attorney fees in the amount of $5,216.25 and expenses in the amount of $20.85. Subsequent to

Golightly filing this motion, the parties stipulated Defendant Andrew M. Saul would instead pay

$5,000.00 in attorney fees and $20.85 in expenses to Golightly.

        Having carefully considered the motion, the stipulation entered by the parties, and the

relevant law, it is the judgment of the Court the motion is GRANTED AS MODIFIED by the

parties’ stipulation.

        IT IS SO ORDERED.

        Signed this 2nd day of December, 2020, in Columbia, South Carolina.

                                                /s/ Mary Geiger Lewis
                                                MARY GEIGER LEWIS
5:19-cv-00831-MGL   Date Filed 12/02/20   Entry Number 32   Page 2 of 2




                                  UNITED STATES DISTRICT JUDGE




                                  2
